Citation Nr: 1218717	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






REMAND

The Veteran had active military service from October 1965 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) following a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

VA's duty to assist includes a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining "relevant records" in the custody of a Federal department or agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c) (2) (2011).  Relevant records for the purpose of 38 U.S.C.A. § 5103A are those that relate to the injury or disease for which the claimant is seeking benefits and have a reasonable possibility of helping substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

In a report of September 2010 VA PTSD examination, the examiner noted the Veteran's report of receiving SSA benefits for his "mental state."  Furthermore, records associated with the Veteran's Virtual VA file reflect, in particular, a July 2010 letter from SSA to the Veteran discussing his receipt of disability benefits from that agency.  The letter notes that "Disability reason codes on SSA records are 2960 and 3010."  A review of information contained at the SSA website (see secure.ssa.gov), appears to indicate that impairment code 2960 is associated with the diagnostic category for mood disorders.  

Here, as the Veteran is service connected for PTSD, has identified receiving SSA disability benefits for a "mental state," and has submitted a letter from SSA substantiating receipt of such benefits, the RO should take the necessary steps to obtain the Veteran's SSA records in accordance with 38 C.F.R. § 3.159(c)(2).  

Additionally, the Board notes that in a report of August 2004 VA PTSD examination, the examiner diagnosed the Veteran with chronic and severe PTSD as well as with a major depressive disorder.  The examiner opined that it was unlikely that the Veteran would be able to maintain steady employment.  The examiner also commented that it was not likely that the Veteran's symptoms would improve significantly enough to allow employment at a future date.  

In a subsequent report of September 2010 VA PTSD examination, a different examiner reported that the Veteran was on SSA disability and was not currently employed.  The examiner commented that the Veteran presented with significant symptoms of PTSD, that he remained quite symptomatic, and that the Veteran's symptoms appeared "right in line" with those described in the initial PTSD examination from August 2004.  The examiner also commented that the symptoms had caused significant negative impact upon the Veteran's social and occupational functioning over the years, and continued to impact his daily life.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (Court) has also held that, when evidence of unemployability is presented in cases, such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

In Rice, the Court determined that if the issue of TDIU is raised, TDIU is not a separate entity but is part of, or a component of, an initial increased rating (IR) or regular IR claim.  At the same time, the Court also explained that this was not to say that a claimant could not submit a request for TDIU at any time, whether on a VA Form 21-8940 (Application for Increased Compensation Based on Individual Unemployability) or in any other manner.  The submission of a request for TDIU did not change the essential character of an assertion of entitlement to TDIU as a part of either an initial claim or a claim for increase.  

In the present case, the Veteran is receiving SSA disability and is unemployed.  In light of the Court's holding in Rice, and the Board's conclusion that the information of record raises a claim for TDIU per Roberson, that aspect of the Veteran's claim for compensation benefits (i.e., consideration of TDIU) should be addressed on remand as part of the claim for a higher initial rating.  That is, the RO should address whether a TDIU is warranted when it re-adjudicates the initial rating issue.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

Furthermore, in light of consideration of the TDIU issue, the Veteran should be sent an additional notice letter notifying him of the information and evidence necessary to substantiate a claim of entitlement to TDIU.  See 38 C.F.R. § 3.159(b)(1) (2011); see also The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the case is REMANDED for the following action:  

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to TDIU.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  Request the Veteran's records from SSA for inclusion in the claims folder.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD, including the TDIU question, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

